Citation Nr: 0913548	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as mental stress, secondary to the 
service-connected left ear hearing loss. 

2.  Entitlement to service connection for residuals of total 
ossicular replacement prosthesis implant (TORP) surgery. 

3.  Entitlement to service connection for a disability 
manifested by numbness sensation in the left ear. 

4.  Entitlement to service connection for a disability 
manifested by unusual taste sensation on the left side. 

5.  Entitlement to service connection for a disability 
manifested by swollen and stuffy left ear sensation.  

6.  Entitlement to service connection for vertigo, to include 
a disability manifested by nausea and balance problems. 

7.  Entitlement to service connection for a disability 
manifested by constant drumming sound in the left ear. 

8.  Entitlement to service connection for a disability 
manifested by sleep problems on the left side. 

9.  Entitlement to an initial rating compensable rating for 
left ear hearing loss. 

10.  Entitlement to an effective date prior to May 6, 2004, 
for the grant of service connection for left ear hearing 
loss.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2004 and May 2005.  In 
February 2007 and November 2007, the Board remanded for 
further development. 

The Veteran perfected an appeal as to the issue of service 
connection for left ear hearing loss.  In a March 2008 rating 
decision, the RO granted service connection for left ear 
hearing loss, evaluated as non-compensable, effective May 6, 
2004.  As this represents a full grant of benefits sought, 
the issue is no longer on appeal.

The Board has combined the issues of service connection for 
vertigo and service connection for a disability manifested by 
nausea and balance problems, and recharacterized the issue as 
service connection for vertigo, to include a disability 
manifested by nausea and balance problems, as reflected on 
the title page of this decision.  The two claims are 
essentially duplicative.  In any case, the Board finds that 
the Veteran has not been prejudiced by this 
recharacterization because the issue more accurately reflects 
what he is seeking.

The issues of entitlement to service connection for vertigo, 
to include a disability manifested by nausea and balance 
problems; a disability manifested by constant drumming sound 
in the left ear; and a disability manifested by sleep 
problems on the left side; entitlement to an initial rating 
compensable rating for left ear hearing loss; and entitlement 
to an effective date prior to May 6, 2004, for the grant of 
service connection for left ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disability first manifested many years 
after the Veteran's separation from service and is not 
related to service (or any incident therein) or the service-
connected left ear hearing loss.  

2.  The Veteran does not have residuals of TORP surgery 
related to service.  

3.  A disability manifested by numbness sensation in the left 
ear first manifested many years after the Veteran's 
separation from service and is not related to service (or any 
incident therein) or the service-connected left ear hearing 
loss.  

4.  A disability manifested by unusual taste sensation on the 
left side first manifested many years after the Veteran's 
separation from service, and is not related to service (or 
any incident therein) or the service-connected left ear 
hearing loss.  

5.  A disability manifested by swollen and stuffy left ear 
sensation first manifested many years after the Veteran's 
separation from service and is not related to service (or any 
incident therein) or the service-connected left ear hearing 
loss.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service, and is unrelated to service-
connected left ear hearing loss.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008). 

2.  Residuals of TORP surgery were not in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008). 

3.  A disability manifested by numbness sensation in the left 
ear was not incurred in or aggravated by active service, and 
is unrelated to service-connected left ear hearing loss.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008). 

4.  A disability manifested by unusual taste sensation on the 
left side was not incurred in or aggravated by active 
service, and is unrelated to service-connected left ear 
hearing loss.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008). 

5.  A disability manifested by a disability manifested by 
swollen and stuffy left ear sensation was not incurred in or 
aggravated by active service, and is unrelated to service-
connected left ear hearing loss.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2008, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims adjudicated herein; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, January 2008, and May 2008, the RO also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment  records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with the claims adjudicated herein.  
Thus, the duties to notify and assist have been met.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.  This 
pertinent regulation (38 C.F.R. § 3.310) was recently 
amended, but the changes do not affect the outcome of the 
Veteran's psychiatric claim adjudicated herein.  

A.  Psychiatric Disability Secondary to Left Ear Hearing Loss

The Veteran essentially contends that he has mental stress 
secondary to left ear hearing loss. 

The Veteran is service-connected for left ear hearing loss, 
evaluated as non-compensable.  Additionally, the Veteran 
currently has a diagnosis of an anxiety disorder as noted in 
the February 2008 VA examination report.  The issue is, 
therefore, whether the Veteran's anxiety disorder was either 
caused or aggravated by his service-connected left ear 
hearing loss.  See Allen, supra.

Pursuant to the Board's November 2007 remand, VA afforded the 
Veteran a mental disorders examination in February 2008.  
Upon review of the claims folder and evaluation of the 
Veteran, the examiner opined that it was less likely that the 
anxiety disorder was caused by left ear hearing loss.  The 
examiner noted the Veteran's statement that his episodes of 
intense, discrete anxiety began in 2004 without any 
precipitating events leading to the episodes.  Significantly, 
the examiner noted that the anxiety episodes began years 
after service discharge and that the Veteran did not 
associate them with his left ear disability or any other 
service event.  There is no refuting opinion in the record 
addressing this relationship.  Based on this evidence, the 
Board finds that service connection on a secondary basis for 
a psychiatric disability is not warranted.

The Board has also considered this claim on a direct basis.  
However, there is no competent medical evidence that current 
disability is related to service.  Service treatment records 
are negative for a psychiatric disability.  Additionally, the 
first indication in the record of a disability was not until 
2004 (as noted in the February 2008 VA examination, discussed 
above), which is 16 years after service discharge.  Such a 
lapse in time is a factor for consideration in deciding a 
service connection claim.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between service and current anxiety disorder.  In fact, the 
February 2008 VA examination report specifically noted that 
it was less likely as not that anxiety disorder was caused by 
or a result of military service and or TORP surgery in 
service.  Accordingly, service connection on a direct basis 
is likewise unwarranted.  See Robinson v. Shinseki, 
No. 2008-7095 (Fed. Cir. Feb. 25, 2009).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
a psychiatric disability secondary to left ear hearing loss 
or otherwise related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Residuals of TORP Surgery

The Veteran essentially asserts that he has residuals from 
the TORP surgery that he underwent during service. 

Unfortunately, the file lacks competent medical evidence that 
the Veteran currently has any residuals from his TORP 
surgery.  Notably, the February 2008 VA examiner concluded 
that there was no indication of any residuals secondary to 
TORP surgery.  He stated that all records indicated that the 
surgery was successful and provided quality of life for quite 
some time.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for residuals of TORP surgery is not warranted.

The Veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has any residuals from his TORP 
surgery during service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

C.  Disability Manifested by Numbness Sensation in the Left 
Ear

The Veteran essentially contends that he has a disability 
manifested by numbness sensation in the left ear related to 
service, left ear hearing loss, and/or TORP surgery in 
service.

Service treatment records are negative for any complaints or 
findings of a disability manifested by numbness sensation in 
the left ear.  The first indication of such in the record was 
not until a June 2004 VA treatment record noting numbness of 
the ear.  Additionally, on VA examination in February 2008, 
the report of which was completed in conjunction with review 
of the claims folder, the examiner diagnosed numbness 
sensation in the left ear secondary to poor hearing aid fit 
and not due to TORP surgery.  She stated that the Veteran's 
symptoms were also not likely due to service and/or left ear 
hearing loss.  

Based on the evidence, service connection for a disability 
manifested numbness in service is not warranted.  There were 
no complaints of such in service and the first documented 
complaints of such were not until 16 years following service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between current disability and 
service, or any incident thereof.  The February 2008 VA 
examiner specifically stated that the Veteran's symptoms were 
not likely due to service, left ear hearing loss, and/or TORP 
surgery in service.  Therefore, the criteria for service 
connection for a disability manifested by numbness sensation 
in the left ear have not been met. 

The Veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a disability manifested by 
numbness sensation in the left ear related to service, left 
ear hearing loss, and/or TORP surgery in service) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

D.  Disability Manifested by an Unusual Taste Sensation on 
the Left Side

The Veteran essentially contends that he has a disability 
manifested by an unusual taste sensation on the left side 
related to service, left ear hearing loss, and/or TORP 
surgery in service.

Service treatment records are negative for any complaints of 
a disability manifested  by an unusual taste sensation on the 
left side.  The first indication in the record of such was 
not until a June 2004 VA treatment record noting complaints 
of an "odd taste."

The February 2008 VA examination report was rendered in 
conjunction with review of the claims folder.  On 
examination, the Veteran indicated that he noticed a greasy 
taste on the left side of his mouth for about a year and that 
he then noticed a metallic taste which is still present.  The 
examiner noted that there was no evidence of impaired sense 
of taste as the Veteran's sense of smell and taste were both 
normal on examination.  The examiner further noted that an 
unusual taste sensation was noted only once in 2004.  The 
examiner also pointed out that the Veteran had poor dentition 
and chronic tonsillitis which are known causes of "metallic 
taste" in the mouth.  Therefore, the examiner concluded that 
it was not likely that the Veteran's current unusual taste 
sensation was secondary to TORP surgery.  She also stated 
that the Veteran's symptoms were not likely due to service 
and/or left ear hearing loss.  

Based on the evidence, service connection for a disability 
manifested by an unusual taste sensation on the left side is 
not warranted.  There were no complaints of such in service 
and the first documented complaints of such were not until 16 
years following service discharge.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current disability and service , or any incident 
thereof.  The February 2008 VA examiner specifically stated 
that the Veteran's symptoms were not likely due to service, 
left ear hearing loss, and/or TORP surgery in service.  
Therefore, the criteria for service connection for a 
disability manifested by an unusual taste sensation on the 
left side have not been met. 

The Veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a disability manifested by 
unusual taste sensation on the left side related to service, 
left ear hearing loss, and/or TORP surgery in service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

E.  Disability Manifested by Swollen and Stuffy Left Ear 
Sensation

The Veteran contends that he has a disability manifested by 
swollen and stuffy left ear sensation related to service, 
left ear hearing loss, and/or TORP surgery in service.

On VA examination in February 2008, for which the claims 
folder was reviewed in conjunction with review of the claims 
folder, the examiner indicated that the Veteran may have 
suffered from swollen and stuffy left ear sensation but that 
the TORP surgery did not cause the ear infections.  
Therefore, the examiner found that these symptoms were not 
secondary to TORP.  In addition, the examiner stated that the 
Veteran's symptoms were also not likely due to service and/or 
left ear hearing loss.  

Based on the evidence, service connection for a disability 
manifested by swollen and stuffy left ear sensation is not 
warranted.  There were no complaints of such in service and 
the first documented complaints of such were not until 20 
years following service discharge.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current disability and service, or any incident 
thereof.  The February 2008 VA examiner specifically stated 
that the Veteran's symptoms were not likely due to service, 
left ear hearing loss, and/or TORP surgery in service.  
Therefore, the criteria for service connection for a 
disability manifested by swollen and stuffy left ear 
sensation have not been met. 

The Veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a disability manifested by 
swollen and stuffy left ear sensation related to service, 
left ear hearing loss, and/or TORP surgery in service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, claimed as 
mental stress, secondary to left ear hearing loss, is denied.  

Service connection for residuals of TORP surgery is denied. 

Service connection for a disability manifested by numbness 
sensation in the left ear is denied. 

Service connection for a disability manifested by unusual 
taste sensation on the left side is denied.  

Service connection for a disability manifested by swollen and 
stuffy left ear sensation is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
February 2008 VA examination report noted that the Veteran 
developed vertiginous symptoms 16 years after TORP surgery 
and were not likely due to the surgery.  However, review of 
the service treatment records showed that the Veteran had 
TORP surgery in July 1987, and, in September 1987, the 
Veteran was noted to have vertigo.  On remand, the Veteran 
should be afforded another examination to determine whether 
vertigo is related to service, including the notation of 
vertigo in service.

In its November 2007 remand, the Board instructed the RO to 
provide the Veteran examinations to determine whether he has 
a disability manifested by constant drumming sound in the 
left ear and a disability manifested by sleep problems on the 
left side.  The Board also instructed the examiner to 
determine whether any of these disabilities have a 50 percent 
probability or greater of being related to service, left ear 
hearing loss, and/or TORP surgery in service.  In February 
2008, VA afforded the Veteran various examinations, the 
reports of which failed to discuss whether he had a 
disability manifested by constant drumming sound in the left 
ear (the examiner did note that the Veteran had recurrent but 
not constant tinnitus, but did not clarify if the claimed 
constant drumming was the same disability as tinnitus) or a 
disability manifested by sleep problems on the left side.  
The Court has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, on remand, another examination specifically 
addressing these issues, in accordance with the November 2007 
Board remand instructions, must be provided.

As noted above, in a March 2008 rating decision, the RO 
granted service connection for left ear hearing loss, 
evaluated as non-compensable, effective May 6, 2004.  Review 
of the record shows that in various statements (including in 
a May 2008 correspondence), the Veteran disagreed with the 
disability evaluation and effective date assigned in the 
March 2008 rating decision.  The RO has not issued the 
Veteran a statement of the case (SOC) that addresses these 
issues, therefore a remand is necessary to correct this 
procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2008); Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination to determine the 
etiology of his vertigo, to include a 
disability manifested by nausea and 
balance problems.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that vertigo, to 
include a disability manifested by 
nausea and balance problems, is related 
to service.  The examiner should 
consider and address the notation of 
vertigo during service in September 
1987.  The rationale for all opinions 
expressed must also be provided.

2.	Schedule the Veteran for an examination 
to determine the current nature and 
etiology of a disability manifested by 
constant drumming sound in the left ear 
and a disability manifested by sleep 
problems on the left side.  The claims 
file, including a copy of this Remand, 
should be made available to the 
examiner for review in conjunction with 
the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.    

The examiner should address whether a 
disability manifested by constant 
drumming sound in the left ear and/or a 
disability manifested by sleep problems 
on the left side are found on 
examination and if so, determine 
whether either or both of them have a 
50 percent probability or greater of 
being related to service, left ear 
hearing loss, and/or TORP surgery in 
service.  The rationale for all 
opinions must be provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.  

3.	Then, readjudicate the Veteran's claims 
for service connection for vertigo, to 
include a disability manifested by 
nausea and balance problems; a 
disability manifested by constant 
drumming sound in the left ear; and a 
disability manifested by sleep problems 
on the left side.  If action remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

4.	The RO should issue an SOC pertaining 
to the issues of entitlement to an 
initial rating compensable rating for 
left ear hearing loss and entitlement 
to an effective date prior to May 6, 
2004, for the grant of service 
connection for left ear hearing loss.  
The Veteran is hereby notified that, 
following the receipt of the SOC 
concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


